DETAILED ACTION
This action is responsive to application number 17/016,026, dated on 09/09/2020.
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Interpretation
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: an output, an input, and transmission circuitry, reception circuity in claims 1 and 8.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claims 1 and 8 limitations are being interpreted under pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function and equivalents thereof.
Claim 1 limitations an output which transmits downlink data and an input which receives a response signal are being interpreted respectively equivalent to Fig. 11, els. 111, 112 and corresponding structure described in the specification ¶107, ¶121-¶122.
Claim 8 limitations transmission circuitry which transmits downlink data and reception circuitry which receives a response signal are being interpreted respectively equivalent to Fig. 11, els. 111, 112 and corresponding structure described in the specification ¶107, ¶121-¶122.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 


Claims 1-14 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 10404439. Although the claims at issue are not identical, they are not patentably distinct from each other.

Claim 1, Patent No. 10404439, claim 1 discloses an integrated circuit (BS circuit transmitting downlink data to terminal according to claim 1) comprising:
an output (a transmitter of BS transmitting the downlink data to terminal), which, in operation, transmits downlink data on a first component carrier and a second component carrier, wherein the first component carrier and the second component carrier respectively have frame configuration patterns among a plurality of frame configuration patterns, each of the plurality of frame configuration patterns defining transmission timings of one or more special subframes, one or more uplink subframes, and one or more downlink subframes within a frame, the special subframe being a subframe for switching from downlink transmission to uplink transmission (claim 1); and


Claim 2, Patent No. 10404439, claim 2 discloses wherein the plurality of frame configuration patterns include one frame configuration pattern whose periodicity of a DL-UL switching point is 5 milliseconds (ms) and another frame configuration pattern whose periodicity of the DL-UL switching point is 10 ms (claim 2);
if the periodicity of the DL-UL switching point in a first frame configuration pattern for the first component carrier is 5 ms, a number of the uplink subframe(s) included in the set is two (claim 2); and
if the periodicity of the DL-UL switching point in the first frame configuration pattern for the first component carrier is 10 ms, the number of the uplink subframe(s) included in the set is one (claim 2).

Claim 3, Patent No. 10404439, claim 3 discloses wherein one frame includes ten subframes with indexes #0, #1, #2, #3, #4, #5, #6, #7, #8, #9 (claim 3); and
if the periodicity of the DL-UL switching point in the first frame configuration pattern is 5 ms, the uplink subframe(s) in the set are a subframe #2 and a subframe #7 (claim 3); and
if the periodicity of the DL-UL switching point in the first frame configuration pattern is 10 ms, the uplink subframe in the set is a subframe #2 (claim 3).

Claim 4, Patent No. 10404439, claim 4 discloses wherein each of the plurality of frame configuration patterns further defines a transmission timing of the one or more special subframes including a guard period for switching from a downlink subframe to a uplink subframe (claim 4); and
a periodicity of a DL-UL switching point equals a periodicity of the one or more special subframes (claim 4).

Claim 5, Patent No. 10404439, claim 5 discloses wherein the one or more uplink subframes in the set is located next to the one or more special subframes in a time domain (claim 5).

Claim 6, Patent No. 10404439, claim 6 discloses wherein a ratio of the uplink subframe(s) and the downlink subframe(s) included in a single frame 

Claim 7, Patent No. 10404439, claim 7 discloses wherein the one or more uplink subframes in the set is located at an earliest transmission timing which is more than four subframes after a corresponding downlink subframe (claim 7).

Claims 8-14 rejected on the similar ground of rejection as presented above in regards to claims 1-7 and in regards to claims 1-14 of Patent No. 10404439.

Claims 1-14 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 10805054. Although the claims at issue are not identical, they are not patentably distinct from each other.

Claim 1, Patent No. 10805054, claim 1 discloses an integrated circuit (BS circuit transmitting downlink data to terminal according to claim 1) comprising:
an output (a transmitter of BS transmitting the downlink data to terminal), which, in operation, transmits downlink data on a first component carrier and a second component carrier, wherein the first component carrier and the second component carrier respectively have frame configuration patterns among a 
an input (a receiver of BS receiving the terminal response signal and uplink data from terminal), which, in operation, receives a response signal indicating error detection results of the downlink data received on each of the first component carrier and the second component carrier using a set of one or more uplink subframes, which is located immediately after the one or more special subframes, within a frame only on the first component carrier, irrespective of the frame configuration pattern configured on the second component carrier (claim 1).

Claim 2, Patent No. 10805054, claim 2 discloses wherein the plurality of frame configuration patterns include one frame configuration pattern whose periodicity of a DL-UL switching point is 5 milliseconds (ms) and another frame configuration pattern whose periodicity of the DL-UL switching point is 10 ms (claim 2);
if the periodicity of the DL-UL switching point in a first frame configuration pattern for the first component carrier is 5 ms, a number of the uplink subframe(s) included in the set is two (claim 2); and


Claim 3, Patent No. 10805054, claim 3 discloses wherein one frame includes ten subframes with indexes #0, #1, #2, #3, #4, #5, #6, #7, #8, #9 (claim 3); and
if the periodicity of the DL-UL switching point in the first frame configuration pattern is 5 ms, the uplink subframe(s) in the set are a subframe #2 and a subframe #7 (claim 3); and
if the periodicity of the DL-UL switching point in the first frame configuration pattern is 10 ms, the uplink subframe in the set is a subframe #2 (claim 3).

Claim 4, Patent No. 10805054, claim 4 discloses wherein each of the plurality of frame configuration patterns further defines a transmission timing of the one or more special subframes including a guard period for switching from a downlink subframe to a uplink subframe (claim 4); and
a periodicity of a DL-UL switching point equals a periodicity of the one or more special subframes (claim 4).

Claim 5, Patent No. 10805054, claim 5 discloses wherein the one or more uplink subframes in the set is located next to the one or more special subframes in a time domain (claim 5).

Claim 6, Patent No. 10805054, claim 6 discloses wherein a ratio of the uplink subframe(s) and the downlink subframe(s) included in a single frame according to a first frame configuration pattern for the first component carrier is different from a ratio of the uplink subframe(s) and the downlink subframe(s) included in the single frame according to a second frame configuration pattern for the second component carrier (claim 6).

Claim 7, Patent No. 10805054, claim 7 discloses wherein the one or more uplink subframes in the set is located at an earliest transmission timing which is more than four subframes after a corresponding downlink subframe (claim 7).

Claims 8-14 rejected on the similar ground of rejection as presented above in regards to claims 1-7 and in regards to claims 1-14 of Patent No. 10805054.

Claims 1-14 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 9843432. Although the claims at issue are not identical, they are not patentably distinct from each other.

Claim 1, Patent No. 9843432, claim 5 discloses an integrated circuit (a communication apparatus; claim 1) comprising:
an output (a transmitter; claim 1), which, in operation, transmits downlink data on a first component carrier and a second component carrier, wherein the first component carrier and the second component carrier respectively have frame configuration patterns among a plurality of frame configuration patterns, each of the plurality of frame configuration patterns defining transmission timings of one or more special subframes (special subframes; claim 5), one or more uplink subframes, and one or more downlink subframes within a frame, the special subframe being a subframe for switching from downlink transmission to uplink transmission (claim 1); and
an input (a receiver; claim 1), which, in operation, receives a response signal indicating error detection results of the downlink data received on each of the first component carrier and the second component carrier using a set of one or more uplink subframes, which is located immediately after the one or more special subframes (special subframes; claim 5), within a frame only on the first component carrier, irrespective of the frame configuration pattern configured on the second component carrier (claim 1).

Claim 2, Patent No. 9843432, claim 2 discloses wherein the plurality of frame configuration patterns include one frame configuration pattern whose periodicity of a DL-UL switching point is 5 milliseconds (ms) and another frame 
if the periodicity of the DL-UL switching point in a first frame configuration pattern for the first component carrier is 5 ms, a number of the uplink subframe(s) included in the set is two (claim 2); and
if the periodicity of the DL-UL switching point in the first frame configuration pattern for the first component carrier is 10 ms, the number of the uplink subframe(s) included in the set is one (claim 2).

Claim 3, Patent No. 9843432, claim 3 discloses wherein one frame includes ten subframes with indexes #0, #1, #2, #3, #4, #5, #6, #7, #8, #9 (claim 3); and
if the periodicity of the DL-UL switching point in the first frame configuration pattern is 5 ms, the uplink subframe(s) in the set are a subframe #2 and a subframe #7 (claim 3); and
if the periodicity of the DL-UL switching point in the first frame configuration pattern is 10 ms, the uplink subframe in the set is a subframe #2 (claim 3).

Claim 4, Patent No. 9843432, claim 4 discloses wherein each of the plurality of frame configuration patterns further defines a transmission timing of the one or more special subframes including a guard period for switching from a downlink subframe to a uplink subframe (claim 4); and


Claim 5, Patent No. 9843432, claim 5 discloses wherein the one or more uplink subframes in the set is located next to the one or more special subframes in a time domain (claim 5).

Claim 6, Patent No. 9843432, claim 6 discloses wherein a ratio of the uplink subframe(s) and the downlink subframe(s) included in a single frame according to a first frame configuration pattern for the first component carrier is different from a ratio of the uplink subframe(s) and the downlink subframe(s) included in the single frame according to a second frame configuration pattern for the second component carrier (claim 6).

Claim 7, Patent No. 9843432, claim 7 discloses wherein the one or more uplink subframes in the set is located at an earliest transmission timing which is more than four subframes after a corresponding downlink subframe (claim 7).

Claims 8-14 rejected on the similar ground of rejection as presented above in regards to claims 1-7 and in regards to claims 1-14 of Patent No. 9843432.

Claims 1-14 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 9425942. Although the claims at issue are not identical, they are not patentably distinct from each other.

Claim 1, Patent No. 9425942, claim 5 discloses an integrated circuit (BS circuit transmitting downlink data to terminal according to claim 1) comprising:
an output (a transmitter of BS transmitting the downlink data to terminal), which, in operation, transmits downlink data on a first component carrier and a second component carrier, wherein the first component carrier and the second component carrier respectively have frame configuration patterns among a plurality of frame configuration patterns, each of the plurality of frame configuration patterns defining transmission timings of one or more special subframes (special subframes; claim 5), one or more uplink subframes, and one or more downlink subframes within a frame, the special subframe being a subframe for switching from downlink transmission to uplink transmission (claim 1); and
an input (a receiver of BS receiving a response signal and uplink data), which, in operation, receives a response signal indicating error detection results of the downlink data received on each of the first component carrier and the second component carrier using a set of one or more uplink subframes, which is located immediately after the one or more special subframes (special subframes; claim 5), within a frame only on the first component carrier, irrespective of the 

Claim 2, Patent No. 9425942, claim 2 discloses wherein the plurality of frame configuration patterns include one frame configuration pattern whose periodicity of a DL-UL switching point is 5 milliseconds (ms) and another frame configuration pattern whose periodicity of the DL-UL switching point is 10 ms (claim 2);
if the periodicity of the DL-UL switching point in a first frame configuration pattern for the first component carrier is 5 ms, a number of the uplink subframe(s) included in the set is two (claim 2); and
if the periodicity of the DL-UL switching point in the first frame configuration pattern for the first component carrier is 10 ms, the number of the uplink subframe(s) included in the set is one (claim 2).

Claim 3, Patent No. 9425942, claim 3 discloses wherein one frame includes ten subframes with indexes #0, #1, #2, #3, #4, #5, #6, #7, #8, #9 (claim 3); and
if the periodicity of the DL-UL switching point in the first frame configuration pattern is 5 ms, the uplink subframe(s) in the set are a subframe #2 and a subframe #7 (claim 3); and


Claim 4, Patent No. 9425942, claim 4 discloses wherein each of the plurality of frame configuration patterns further defines a transmission timing of the one or more special subframes including a guard period for switching from a downlink subframe to a uplink subframe (claim 4); and
a periodicity of a DL-UL switching point equals a periodicity of the one or more special subframes (claim 4).

Claim 5, Patent No. 9425942, claim 5 discloses wherein the one or more uplink subframes in the set is located next to the one or more special subframes in a time domain (claim 5).

Claim 6, Patent No. 9425942, claim 6 discloses wherein a ratio of the uplink subframe(s) and the downlink subframe(s) included in a single frame according to a first frame configuration pattern for the first component carrier is different from a ratio of the uplink subframe(s) and the downlink subframe(s) included in the single frame according to a second frame configuration pattern for the second component carrier (claim 6).

Claim 7, Patent No. 9425942, claim 7 discloses wherein the one or more uplink subframes in the set is located at an earliest transmission timing which is more than four subframes after a corresponding downlink subframe (claim 7).

Claims 8-14 rejected on the similar ground of rejection as presented above in regards to claims 1-7 and in regards to claims 1-14 of Patent No. 9425942.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KOUROUSH MOHEBBI whose telephone number is (571)270-7908.  The examiner can normally be reached on Monday to Friday, 8:00AM-5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on 571-272-3179.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO 

/KOUROUSH MOHEBBI/
Examiner, Art Unit 2471
1/27/2022